UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period to Commission file number: 000-52544 Aspen Diversified Fund LLC (Exact name of registrant as specified in its charter) Delaware 32-0145465 (State or other jurisdictionof incorporation or organization) (IRS EmployerIdentification No.) 1230 Peachtree Street, N.E. Suite 1750 Atlanta, Georgia 30309 (Address of principal executive offices) (Zip Code) (404) 879-5126 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large accelerated filer o Accelerated filer o Non-accelerated filer ý Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yes ý No -ii- Table of Contents PART I – FINANCIAL INFORMATION Page No. Item 1. Financial Statements 1 Interim Statements of Assets and Liabilities 1 Interim Statements of Operations 2 Interim Statements of Changes in Net Assets 3 Interim Statements of Cash Flows 4 Notes to Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures about Market Risk 12 Item 4T. Controls and Procedures 13 PART II – OTHER INFORMATION Page No. Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 15 Item 4. Submission of Matters to a Vote of Security Holders 15 Item 5. Other Information 15 Item 6. Exhibits 15 -iii- PART I – FINANCIAL INFORMATION Item 1.Financial Statements. Aspen Diversified Fund LLC Interim Statements of Assets and Liabilities as of September 30, 2009 and December 31, 2008 UnauditedSeptember 30, 2009 December 31, 2008 ASSETS Investments in investment funds–at fair value–Note B (cost: $72,762,264 and $76,393,699 at September 30, 2009 and December 31, 2008, respectively) $ 78,066,828 $ 95,438,015 Unrealized gain on futures contracts–at fair value–Note B 2,096,168 399,456 Total investments (cost: $72,762,264 and $76,393,699 at September 30, 2009 and December 31, 2008, respectively) 80,162,996 95,837,471 Cash and cash equivalents 26,697,575 22,861,740 Interest and other receivables -0- 793 Investments in transit 1,900,000 600,000 Total assets $ 108,760,571 $ 119,300,004 LIABILITIES AND NET ASSETS Liabilities Unrealized loss on futures contracts–at fair value–Note B $ 1,752,929 $ 421,497 Trail commissions payable 12,799 12,784 Management, incentive and administrative fees payable 104,244 144,055 Managed accounts fees payable 83,497 73,446 Accrued operating expenses 44,246 -0- Membership redemptions payable 1,318,722 988,367 Capital contributions received in advance of admission date 1,789,126 1,783,100 Total liabilities 5,105,563 3,423,249 Net assets 103,655,008 115,876,755 Total liabilities and net assets $ 108,760,571 $ 119,300,004 Return to Table of Contents -1- Aspen Diversified Fund LLC Interim Statements of Operations (Unaudited) For the threemonths endedSeptember 30, 2009 For the threemonths endedSeptember 30, 2008 For the ninemonths endedSeptember 30, 2009 For the ninemonths endedSeptember 30, 2008 Investment income Realized and unrealized gains (loss) on investments–Note B Realized gain on investments $ 108,567 $ 800,091 $ 7,424,095 $ 2,136,678 Unrealized gain (loss) on investments 733,645 (9,679,522 ) (12,355,687 ) 493,076 Net realized and unrealized gain (loss) on investments 842,212 (8,879,431 ) (4,931,592 ) 2,629,754 Interest income -0- 5,118 653 25,643 Total net investment gain (loss) income 842,212 (8,874,313 ) (4,930,939 ) 2,655,397 Operating expenses Management and incentive fees 228,163 225,472 690,032 1,486,543 Administrative fees 91,455 170,924 413,668 482,575 Managed account fees 151,262 -0- 357,132 -0- Operating expenses 60,968 -0- 82,993 -0- Bank fees -0- 2,156 2,960 5,887 Trailing commissions 38,222 30,288 116,578 75,472 Total operating expenses 570,070 428,840 1,663,363 2,050,477 NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS $ 272,142 $ (9,303,153 ) $ (6,594,302 ) $ 604,920 Return to Table of Contents -2- Aspen Diversified Fund LLC Interim Statements of Changes in Net Assets (Unaudited) For the ninemonths endedSeptember 30, 2009 For the ninemonths endedSeptember 30, 2008 Net assets at beginning of period $ 115,876,755 $ 85,973,252 Capital contributions 17,707,020 25,418,641 Redemptions (23,334,465 ) (6,303,904 ) Net increase (decrease) from operations (6,594,302 ) 604,920 Net assets at end of period $ 103,655,008 $ 105,692,909 Return to Table of Contents -3- Aspen Diversified Fund LLC Interim Statements of Cash Flows (Unaudited) For the ninemonths endedSeptember 30, 2009 For the ninemonths endedSeptember 30, 2008 CASH FLOWS FROM OPERATING ACTIVITIES Net increase (decrease) in net assets resulting from operations $ (6,594,302 ) $ 604,920 Adjustments to reconcile net increase (decrease) in net assets resulting from operations to cash provided by (used in) operating activities: Increase in investments in investment funds (39,106,347 ) (29,670,000 ) Redemptions from investments in investment funds 51,180,662 15,000,000 Realized gains (7,424,095 ) (2,136,678 ) Unrealized loss (gain) 12,355,687 (493,076 ) Decrease in interest receivable 793 3,157 Increase in investments in transit (1,300,000 ) (1,925,000 ) Increase in commissions payable 15 390 Increase in accrued operating expenses 44,246 -0- Decrease in fees payable (29,760 ) (80,038 ) NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES 9,126,899 18,696,325 CASH FLOWS FROM FINANCING ACTIVITIES Capital contributions received from members 17,713,046 24,963,196 Membership redemptions (23,004,110 ) (5,800,459 ) NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES (5,291,064 ) 19,162,737 NET INCREASE IN CASH AND CASH EQUIVALENTS 3,835,835 466,412 Cash and cash equivalents at beginning of period 22,861,740 1,086,449 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 26,697,575 $ 1,552,861 Cash paid for interest $ -0- $ -0- Cash paid for taxes $ -0- $ -0- SUPPLEMENTAL DISCLOSURE OF NONCASH INVESTING AND FINANCING ACTIVITIES: At September 30, 2009 and 2008, the Fund had membership redemptions payable of $1,318,722 and $1,281,543, and contributions received in advance of $1,789,126 and $1,756,379, respectively. Return to Table of Contents -4- Aspen Diversified Fund LLC Notes to Financial Statements NOTE A – DESCRIPTION OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Aspen Diversified Fund LLC (the “Fund”) is a Delaware limited liability company that seeks to provide its investors with a rate of return not generally correlated with traditional investments. The Fund offers units in multiple classes (Class A, B, C, D, and E). As of September 30, 2009, no Class D units were outstanding. The Fund is a speculative commodity pool and is a “fund-of- funds” which invests in other commodity pools known as “Investee Pools” as well as separately managed accounts (together with Investee Pools, “Investment Funds”) managed by independent commodity trading advisors (“CTAs”), or other portfolio managers (together “Portfolio Managers”). The following accounting policies are presented to assist the reader in understanding the Fund’s financial statements: The accompanying unaudited financial statements of the Fund have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting only of normal recurring adjustments) considered necessary for a fair statement of the financial condition and operations of the Fund for the period presented have been included. The following is a description of the more significant of those policies that the Fund follows in preparing its financial statements. Investments in Investment Funds:Investments in Investment Funds are valued at fair value, which is measured based on the Fund’s proportionate interest in the net assets of the respective Investment Funds, and is determined from financial data provided by the Investment Funds.All of the financial instruments held by the Investment Funds are reported at fair value.Because of the inherent uncertainty of valuation, values of positions stated at fair value may differ significantly from what may actually be realized upon sale or disposition.Investments without a ready market are valued by the Portfolio Managers based upon available financial data, market conditions and comparable valuations for similar investments with a ready market. Investments in Futures Contracts:The Fund invests in financial and commodity futures contracts by allocating assets to Investment Funds and Portfolio Managers in order to profit from anticipated trends in foreign exchange, interest rates and market prices. Upon entering into a futures contract, the Fund is required to pledge to the broker an amount of cash equal to a certain percentage of the contract amount (initial margin deposit). Subsequent payments, known as variation margin, are made or received by the Fund each day, depending on the daily fluctuations in the fair value of the underlying items. The Fund recognizes a gain or loss equal to the daily variation margin. If market conditions move unexpectedly, the Fund may not achieve the anticipated benefits of the futures contracts and may realize a loss. Investment Income:Investment income includes realized and unrealized gains and losses from the Fund’s investments in Investment Funds, managed accounts, and interest income. Gains, losses, income earned and expenses incurred by the Investment Funds are allocated to the Fund based on the Fund’s percentage ownership in each respective fund. Investment transactions are recorded on the trade date. Income Taxes:No provision for income taxes has been made in the accompanying financial statements as all items of the Fund’s income, loss, deduction, and credit are passed through to, and taken into account by, the Fund’s members on their own income tax returns.The primary difference between financial statement income and taxable income relates to certain gains and losses that are not immediately realized for income tax purposes. Return to Table of Contents -5- Cash and Cash Equivalents:For purposes of reporting cash flows, the Fund considers demand deposits and all unrestricted, highly liquid investments with original maturities of three months or less, which can be readily converted to cash on demand, without penalty, to be cash equivalents. Non-interest bearing demand deposits are fully insured by the Federal Deposit Insurance Corporation (FDIC). Interest bearing deposits are insured up to $250,000. The amount of coverage currently is expected to decrease to $100,000 as of January 1, 2010. The Fund has an arrangement allowing for the sweep of excess cash deposits on a nightly basis. As of April 9, 2009 the Fund discontinued the sweep of excess cash from the operating account. The Fund has established managed accounts to be traded by certain foreign exchange and CTAs on behalf of the Fund. Cash in managed accounts is held by Newedge USA, LLC to secure trading positions in currency and commodity futures. These funds are insured to the Securities Investor Protection Corporation (SIPC) limits as may be amended from time to time. Aspen Diversified Fund LLC Cash Held in Excess of Federally Insured Limits Description Balance as ofSeptember 30, 2009 Balance as ofDecember 31, 2008 Cash in bank $ 1,707,238 $ 380,000 Overnight sweep -0- 1,054,506 Total cash held at Bank of America 1,707,238 1,434,506 Cash held in managed accounts 24,990,337 21,427,234 Total cash and cash equivalents 26,697,575 22,861,740 FDIC insurance limit (1,707,238 ) (380,000 ) SIPC insurance limit (500,000 ) (500,000 ) Collateralized deposits -0- (1,054,506 ) Uninsured, uncollateralized balance $ 24,490,337 20,927,234 Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. New Accounting Standard:Effective January 1, 2008, the Fund adopted the requirements of Statements of Financial Accounting Standards No. 157 (“SFAS 157”), “Fair Value Measurements.” SFAS 157 defines fair value as the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the reporting date. As such, the Fund has begun to classify its investments into Level 1, which refers to securities traded in an active market, Level 2, which refers to securities not traded in an active market but for which observable market inputs are readily available to determine the fair value, and Level 3, which refers to securities not traded in an active market and for which no significant observable market inputs are available. Adoption of SFAS 157 did not have a material impact on the financial statements for the nine months ended September 30, 2009. Return to Table of Contents -6- NOTE B – INVESTMENTS IN INVESTMENT FUNDS & FUTURES CONTRACTS At September 30, 2009 and during the nine months then ended investments in Investment Funds and net realized and unrealized gains (losses) on Investment Funds and futures contracts consisted of the following: Gains/(Losses)for the nine monthsended September 30, 2009 Cost Basisas of September 30, 2009 Fair Valueas of September 30, 2009 % of Fund’sNet Assets Investment Funds: Abraham Commodity Fund LP $ (164,327 ) $ 2,983,000 $ 2,818,673 2.72% AlphaMosaic (US) LLC–Altis (114,984 ) 3,094,000 2,979,016 2.87% AlphaMosaic (US) LLC–Krom River (26,690 ) 4,314,000 4,287,310 4.14% APM Hedged Global Commodity Fund, LDC (616,043 ) 2,617,335 2,940,053 2.84% Boronia Diversified Fund (U.S.), LP (832,729 ) 13,033,000 14,386,116 13.88% Discus Fund Ltd. 243,055 -0- -0- 0.00% Discus Feeder Ltd. 355,615 5,986,348 6,341,963 6.12% Galena Fund Ltd. 64,677 1,300,000 1,364,677 1.32% Global Commodity Systematic LP 30,845 3,686,932 4,299,858 4.15% HFR MF Diversified Select Master Trust (1,122,923 ) -0- -0- 0.00% Man-AHL Diversified II LP (1,872,961 ) 12,557,180 14,690,285 14.17% Millburn Commodity Fund LP (161,265 ) 2,983,000 2,821,735 2.72% MMT Energy Fund (141,509 ) 1,580,000 1,438,491 1.39% Robeco Transtrend Diversified Fund LLC (612,885 ) 9,600,000 10,389,539 10.02% Sparta Commodities US Feeder Fund LLC 211,184 2,216,000 2,427,184 2.34% Winton Futures Fund (18,072 ) 6,811,469 6,881,928 6.64% Total Investment Funds $ (4,779,012 ) $ 72,762,264 $ 78,066,828 75.32% Futures Contracts, net (152,580 ) -0- 343,239 0.33% Total $ (4,931,592 ) 72,762,264 $ 78,410,067 75.65% Other assets, less liabilities 25,244,941 24.35% Net assets $ 103,655,008 100.00% At September 30, 2009 the fair value measurements were as follows: Quoted Prices inActive Markets(Level 1) Significant OtherObservable Inputs(Level 2) SignificantUnobservable Inputs(Level 3) Investments in investment funds $ -0- $ 78,066,828 $ -0- Unrealized gain on futures contracts, net 343,239 $ -0- $ -0- Total $ 343,239 $ 78,066,828 $ -0- Return to Table of Contents -7- At September 30, 2009, and during the nine months then ended, the Fund’s investments in futures contracts and net unrealized gains by type, were as follows: Futures Contract Type Net Unrealized Gains Foreign exchange contracts $ 35,045 Commodity futures contracts 308,194 Total $ 343,239 At December 31, 2008 and during the nine months ended September 30, 2008, investments in Investment Funds and net realized and unrealized gains (losses) on Investment Funds and futures contracts consisted of the following: Gains/(Losses)for the nine monthsended September 30, 2008 Cost Basisas of December 31, 2008 Fair Valueas of December 31, 2008 % of Fund’sNet Assets Investment Funds: APM Hedged Global Commodity Fund, LDC $ 178,032 $ 11,600,980 $ 14,122,097 12.19% Aspect US Fund LLC 669,702 -0- -0- 0.00% Boronia Diversified Fund (U.S.), LP (590,283 ) 13,033,000 15,218,845 13.13% Discus Fund Ltd. (129,098 ) 4,545,519 5,343,293 4.61% FORT Global Contrarian, LP (74,952 ) -0- -0- 0.00% Global Commodity Systematic LP 563,372 11,730,000 13,898,324 11.99% HFR MF Diversified Select Master Trust 1,103,253 14,450,000 20,289,786 17.51% Man-AHL Diversified II LP (69,395 ) 13,034,200 17,163,246 14.81% Robeco Transtrend Diversified Fund LLC 259,060 8,000,000 9,402,424 8.11% Welton Global Capital Markets Fund, Ltd. 720,063 -0- -0- 0.00% Total Investment Funds $ 2,629,754 $ 76,393,699 $ 95,438,015 82.35% Futures Contracts, net -0- -0- (22,041 ) (0.02% ) Total $ 2,629,754 76,393,699 $ 95,415,974 82.33% Other assets, less liabilities 20,460,781 17.67% Net assets $ 115,876,755 100.00% Return to Table of Contents -8- The investment objectives and redemption policies for the Investment Funds and managed accounts in which the Fund was invested as of September 30, 2009 were as follows: Investment Funds and Managed Accounts Investment Objective Redemptions Permitted Abraham Commodity Fund LP Commodity Specialist Monthly ADF Trading Company I, LLC (Welton Investment Corporation) Long-Term Trend Follower Daily ADF Trading Company II, LLC (Systematic Alpha Management LLC) Short-Term Trend Follower Daily ADF Trading Company III, LLC (Rosetta Capital Management, Inc.) Commodity Specialist Daily AlphaMosaic (US) LLC–Altis Commodity Specialist Monthly AlphaMosaic (US) LLC–Krom River Commodity Specialist Monthly APM Hedged Global Commodity Fund, LDC Commodity Specialist Quarterly Boronia Diversified Fund (U.S.), LP Short-Term Trend Follower Monthly Discus Feeder Ltd. Short-Term Trend Follower Monthly Galena Fund Ltd. Commodity Specialist Monthly Global Commodity Systematic LP Commodity Specialist Annually Man-AHL Diversified II LP Long-Term Trend Follower Monthly Millburn Commodity Fund LP Commodity Specialist Monthly MMT Energy Fund Commodity Specialist Monthly Robeco Transtrend Diversified Fund LLC Medium-Term Trend Follower Monthly Sparta Commodities US Feeder Fund LLC Commodity Specialist Monthly Winton Futures Fund Long-Term Trend Follower Monthly Furthermore, certain of the Investment Funds include restrictions as to the minimum amount of time that an investor must remain invested in the Investment Fund. Management is required to disclose any investments that exceed 5% of the Fund’s net assets at year end.Information is not available to determine if an individual investment held by any of the Investment Funds exceeded 5% of the Fund’s net assets at September 30, 2009 and December 31, 2008. At September 30, 2009 and December 31, 2008, the Fund had remitted $1,900,000 and $600,000, respectively, to Investment Funds that will not be credited to its respective capital accounts until the first day of the following month.These amounts have been recorded as investments in transit. NOTE C – NET ASSETS The Fund maintains separate capital accounts for its members. Net profits and losses are allocated to the members in proportion to their respective capital accounts. Each member may withdraw all or any portion of his capital account as of the end of each calendar month, provided that the withdrawing member gives at least ten days prior written notice. The Fund admits members only on the first day of each month. At September 30, 2009 and December 31, 2008, the Fund had received capital contributions of $1,789,126 and $1,783,100, respectively, that were credited to the member’s capital accounts on the first day of the following month or in a future admission period.These amounts have been recorded as capital contributions received in advance of admission date. Return to Table of Contents -9- The Fund may be dissolved at any time by the determination of the managing member to dissolve and liquidate the Fund. NOTE D – RELATED PARTY TRANSACTIONS The Fund pays various monthly fees to the managing member, Aspen Partners, Ltd., which vary depending upon the unit class.The annual fee percentages by unit class are as follows: Class A Units Class B Units Class C Units Class D Units Class E Units Management fees 1.00% 1.00% 0.75% 1.00% 0.00% Incentive fees 10.00% 10.00% 7.50% 10.00% 0.00% Administrative fees 0.35% 0.35% 0.05% 0.70% 0.35% As of June 1, 2009, the administrative fee of the Fund decreased from 0.65% to 0.35% for Class A, Class B and Class E units, from 0.25% to 0.05% for Class C units, and from 1.65% to 0.70% for Class D units. In addition, the Fund will pay its operating expenses and custody fees. The operating expenses will be allocated pro-rata to each Class of Units. The custody fees will be paid by each Class as incurred. The incentive fees are equal to the applicable percentage of the new investment profits earned monthly by class over the high water mark.During the nine months ended September 30, 2009 and 2008, the Fund recognized management and incentive fee expenses of $690,032 and $1,486,543, respectively. During the nine months ended September 30, 2009 and 2008, the Fund recognized administrative fee expenses of $413,668 and $482,575, respectively. At September 30, 2009 and December 31, 2008, accounts payable consisted of $104,244 and $144,055, respectively, related to management fees, incentive fees and administrative fees. NOTE E – FINANCIAL HIGHLIGHTS Financial highlights were as follows for the nine months ended September 30, 2009: Per unit activity: Class A Units Class B Units Class C Units Class D Units Class E Units Beginning net unit value at December 31, 2008 $ 121.94 $ 133.53 $ 102.93 N/A $ 141.90 Net loss from investments in investment funds (5.31 ) (5.83 ) (4.50 ) N/A (6.20 ) Interest income 0.00 0.00 0.00 N/A 0.00 Total investment loss (5.31 ) (5.83 ) (4.50 ) N/A (6.20 ) Management & incentive fees (0.87 ) (0.96 ) (0.56 ) N/A 0.00 Administrative fees (0.45 ) (0.50 ) (0.12 ) N/A (0.53 ) Other expenses (2.21 ) (0.52 ) (0.38 ) N/A (0.56 ) Total operating expenses (3.53 ) (1.98 ) (1.06 ) N/A (1.09 ) Ending unit value at September 30, 2009 $ 113.10 $ 125.72 $ 97.37 N/A $ 134.61  Class D units had not yet been issued as of September 30, 2009. Return to Table of Contents -10- These amounts were calculated based on the weighted average of monthly units outstanding by class. Class A Units Class B Units Class C Units Class D Units Class E Units Net investment income (4.54% ) (4.42% ) (4.78% ) N/A (4.57% ) Operating expenses (3.04% ) (1.55% ) (1.01% ) N/A (0.78% ) Net loss (7.58% ) (5.97% ) (5.79% ) N/A (5.36% ) Total return (7.25% ) (5.85% ) (5.41% ) N/A (5.14% ) The portfolio turnover rate for the quarter ended September 30, 2009 was 35.22%. Financial highlights were as follows for the nine months ended September 30, 2008: Per unit activity: Class A Units Class B Units Class C Units Class D Units Class E Units Beginning net unit value at December 31, 2007 $ 112.32 $ 120.70 N/A N/A $ 125.61 Unit purchase price $ N/A $ N/A 100.00 N/A $ N/A Net income from investments in investment funds 4.40 4.67 (5.08 ) N/A 4.76 Interest income 0.03 0.03 0.00 N/A 0.03 Total investment income 4.43 4.70 (5.08 ) N/A 4.76 Management & incentive fees (2.09 ) (2.39 ) (0.59 ) N/A 0.00 Administrative fees (0.58 ) (0.63 ) (0.11 ) N/A (0.66 ) Other expenses (1.77 ) 0.00 0.00 N/A 0.00 Total operating expenses (4.44 ) (3.02 ) (0.70 ) N/A (0.66 ) Ending unit value at September 30, 2008 $ 112.31 $ 122.38 $ 94.22 $ N/A $ 129.74  Class C units were first issued April 1, 2008.  Class D units had not yet been issued as of June 30, 2008. These amounts were calculated based on the weighted average of monthly units outstanding by class. Class A Units Class B Units Class C Units Class D Units Class E Units Net investment income 1.14% 3.02% (11.49% ) N/A 3.73% Operating expenses (3.88% ) (2.35% ) (1.55% ) N/A (0.49% ) Net income (2.75% ) 0.67% (13.05% ) N/A 3.25% Total return (0.01% ) 1.40% (5.78% ) N/A 3.29% The portfolio turnover rate for the quarter ended September 30, 2008 was 15.15%. Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations. Liquidity. There are no known demands, commitments, events or uncertainties that will result in or are reasonably likely to result in the Fund’s liquidity increasing or decreasing in any material way. The Investment Funds in which the Fund invests have varying liquidity opportunities ranging from monthly to annually. The Fund maintains a limited cash position, but sufficient to cover current and anticipated liabilities including withdrawal requests by members. Redemption requests could be delayed due to liquidity constraints of Investee Pools. Additionally, no material deficiencies in liquidity were identified and there were no material unused sources of liquid assets. Return to Table of Contents -11- Capital Resources. There are no commitments for capital expenditures as of the end of the latest fiscal period.Capital invested in the Fund has increased as investors continue to purchase interests in the Fund. The Fund anticipates offering interests on a continuing basis, increasing the total capital available for investment. There are no known material trends, favorable or unfavorable, that would affect, nor any expected material changes to, the Fund’s capital resource arrangements at the present time. Results of Operations. The Fund is a collective investment pool. The net assets of the pool continue to increase as new interests are issued. Performance of the Fund may vary considerably from one period to the next. Results may also vary considerably when compared to results from the same period in previous years. The collective performance results of the Investment Funds were negative during the nine months ended September 30, 2009. The Fund’s performance coupled with ongoing operating expenses resulted in a total negative return of (5.90%) for the overall Fund during the nine months ended September 30, 2009. The negative return per class was as follows: (7.25%) for Class A units; (5.85%) for Class B units; (5.41%) for Class C units; and (5.14%) for Class E units. Comparative performance for the nine months ended September 30, 2008 resulted in a net loss of (0.01%) for Class A units; a net gain of 1.40% for Class B units; a net loss of (5.78%) for Class C units; and a net gain of 3.29% for Class E units. Class A units were first issued August 1, 2006; Class B units were first issued August 1, 2005; Class C units were first issued April 1, 2008; and Class E units were first issued July 1, 2005. Differences in these results may be attributable to general market conditions and the differences in fee structures by class. Off-Balance Sheet Arrangements. The Fund does not have any off-balance-sheet arrangements (as defined in Regulation S-K 303(a)(4)(ii)) that have or are reasonably likely to have a current or future effect on its financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. Tabular Disclosure of Contractual Obligations. Not applicable. Item 3.Quantitative and Qualitative Disclosures about Market Risk. The Fund is a speculative commodity pool and is a “fund-of- funds” which invests in other commodity pools known as Investee Pools as well as separately managed accounts (together with Investee Pools, “Investment Funds”) managed by independent commodity trading advisors (“CTAs”), or other portfolio managers (together “Portfolio Managers”).The market sensitive instruments held by the Fund are acquired for speculative trading purposes, and all or a substantial amount of the Fund’s assets are subject to the risk of trading loss.Unlike an operating company, the risk of market sensitive instruments is integral, not incidental, to the Fund’s main line of business. Market movements result in frequent changes in the fair market value of the Fund’s holdings and, consequently, in its earnings and cash flow.The Fund’s market risk is directly influenced by the market risk inherent in the trading of market sensitive instruments traded by Investee Pools.Holdings by Investee Pools are influenced by a wide variety of factors, including the level and volatility of exchange rates, interest rates, equity price levels, the market value of financial instruments and contracts, the diversification effects among the Investee Pools’ open positions and the liquidity of the markets in which they trade. Investee Pools in which the Fund invests rapidly acquire and liquidate both long and short positions in a wide range of different markets.Consequently, it is not possible to predict how a particular future market scenario will affect performance, and the Fund’s past performance is not indicative of its future results.See “Item 1A.Risk Factors” of the Fund’s Form 10-K, filed on April 17, 2009, for a discussion of trading and non-trading risk factors applicable to the Fund and Investee Pools. Return to Table of Contents -12- “Value at Risk” is a measure of the maximum amount which the Fund could reasonably be expected to lose in a given market sector.The exposure by Investee Pools to various market sectors is not transparent to the Fund and therefore, it is not possible to calculate the Value at Risk in any particular market sector.The Value at Risk exposure of the Fund with any given Investee Pool is the amount of capital invested with that Investee Pool, as set forth below. Fair Value of Market Risk Sensitive Instruments Fair Value as of September 30, 2009 % of Total Abraham Commodity Fund LP $ 2,818,673 2.72% ADF Trading Company I, LLC (Welton Investment Corporation) 15,639,034 15.12% ADF Trading Company II, LLC (Systematic Alpha Management, LLC) 8,153,454 7.88% ADF Trading Company III, LLC (Rosetta Capital Management, Inc.) 1,541,088 1.49% AlphaMosaic (US) LLC–Altis 2,979,016 2.88% AlphaMosaic (US) LLC–Krom River 4,287,310 4.14% APM Hedged Global Commodity Fund, LDC 2,940,053 2.84% Boronia Diversified Fund (U.S.), LP 14,386,116 13.91% Discus Feeder Ltd. 6,341,963 6.14% Galena Fund Ltd. 1,364,677 1.32% Global Commodity Systematic LP 4,299,858 4.16% Man-AHL Diversified II LP 14,690,285 14.21% Millburn Commodity Fund LP 2,821,735 2.73% MMT Energy Fund 1,438,491 1.39% Robeco Transtrend Diversified Fund LLC 10,389,539 10.05% Sparta Commodities US Feeder Fund LLC 2,427,184 2.35% Winton Futures Fund 6,881,928 6.67% TOTAL $ 103,400,404 100.00%  ADF Trading Company I, LLC, ADF Trading Company II, LLC, and ADF Trading Company III, LLC (each a “Trading Company” and together “Trading Companies”) are limited liability companies established by the Fund’s managing member through which assets are allocated to managed accounts traded by Portfolio Managers as indicated. The fair value of these accounts includes cash on deposit with the Fund’s clearing broker and the fair value of futures contracts held in each Trading Company’s trading account. The quantitative disclosures above regarding the Fund’s market risk exposures contain “forward-looking statements” within the meaning of the safe harbor from civil liability provided for such statements by the Private Securities Litigation Reform Act of 1995 (set forth in Section 21E of the Securities Exchange Act of 1934). All quantitative disclosures in this section are deemed to be forward-looking statements for purposes of the safe harbor, except for statements of historical fact. Item 4T.Controls and Procedures. Evaluation of Disclosure Controls and Procedures. The Senior Vice President (principal executive officer) and the Chief Financial Officer (principal financial officer) of the Fund’s managing member have evaluated the effectiveness of the design and operation of the Fund’s disclosure controls and procedures. These controls and procedures are designed to ensure that the Fund records, processes, and summarizes the information required to be disclosed in the reports submitted to the Securities and Exchange Commission in a timely and effective manner. Based upon this evaluation they concluded that, as of September 30, 2009, the Fund’s disclosure controls were effective. Changes in Internal Control over Financial Reporting. There have been no significant changes in the Fund's internal control over financial reporting in the three months ended September 30, 2009 that have materially affected or are reasonably likely to materially affect the Fund's internal control over financial reporting. Return to Table of Contents -13- Limitations on the Effectiveness of Controls. Any control system, no matter how well designed and operated, can provide reasonable (not absolute) assurance that its objectives will be met. Furthermore, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, have been detected. PART II – OTHER INFORMATION Item 1.Legal Proceedings. The Fund’s managing member is not aware of any material legal proceedings threatened or pending to which the Fund is a party or of which any of the Fund’s property is subject. Item 1A.Risk Factors. There have been no material changes from the risk factors previously disclosed in response to Item 1A to Part 1 of the Fund’s Form 10-K for the year ended December 31, 2008. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. From July 1, 2009 through September 30, 2009, a total of 45,971 units were sold for the aggregate net subscription amount of $5,584,132. Units were only sold to “accredited investors” as that term is defined in Regulation D of the Securities Act of 1933, as amended (the “Securities Act”). Details of the sale of these interests are as follows: Date of Sale Class of Units Subscription Amount Number of Units Price Per Unit 07/01/2009 Class A $ 260,000 2,293.19 $113.38 07/01/2009 Class B 2,047,445 16,325.46 $125.41 08/01/2009 Class A 207,500 1,838.03 $112.89 08/01/2009 Class B 1,888,133 15,095.34 $125.08 08/01/2009 Class C 400,000 4,133.07 $96.78 09/01/2009 Class A 111,533 986.21 $113.09 09/01/2009 Class B 602,000 4,796.57 $125.51 09/01/2009 Class E 67,521 502.88 $134.27 $ 5,584,132 45,970.75 (b) Underwriters and Other Purchasers. The units were not publicly offered. Units were sold only to accredited investors. (c) Consideration. All units of the Fund were sold for cash as indicated by the Subscription Amount in the table above. (d) Exemption from Registration Claimed. The units were sold pursuant to Rule 506 of Regulation D and the sales were exempt from registration under the Securities Act of 1933. (e) Terms of Conversion or Exercise. Not applicable. Return to Table of Contents -14- (f) Use of Proceeds. The proceeds from the sale of interests will be utilized by the Fund to invest in Investee Pools which engage in trading of futures, forward contracts, commodity interests and option contracts on the foregoing. The Fund’s Investee Pools and Portfolio Managers may trade in as many as thirty to over fifty markets in the six following sectors: currencies, precious and industrial metals, debt instruments, stock indices, agricultural commodities, and energy. The Fund’s managing member estimates that 90% or more of the Fund’s assets with Investee Pools or Portfolio Managers, including the assets used to satisfy margin and collateral requirements, indirectly will be invested in U.S. Treasury bills or notes or other CFTC-authorized investments or held in bank or bank money market accounts. All interest earned on Fund assets directly invested in interest bearing investments will accrue to the Fund. The balance of the Fund’s assets will be held in cash in the Fund’s bank account and will be used to maintain liquidity to pay Fund expenses. The Fund will make no loans, whether by direct loan, commercial paper purchase or other form of loan, to its managing member, any affiliate or employee of its managing member or any other party, and will not invest in equity securities without prior notice to members. The Fund’s managing member will not commingle the property of the Fund with the property of any other person or entity. Item 3.Defaults Upon Senior Securities. None. Item 4.Submission of Matters to a Vote of Security Holders. None. Item 5.Other Information. None. Item 6.Exhibits. 3.1 Certificate of Formation of Aspen Diversified Fund LLC, dated April 7, 2005, incorporated by reference herein, previously filed as an exhibit to the registrant’s Form 10-K filed on April 17, 2008. 3.2 Limited Liability Company Agreement of Aspen Diversified Fund LLC, incorporated by reference herein, previously filed as an exhibit to the registrant’s Form 10 filed on August 6, 2007. 31.1 Certification of the Senior Vice President (principal executive officer) of the Fund’s managing member pursuant to Rule 13A-14(a) and Rule 15D-14(a), of the Securities Exchange Act, as amended. 31.2 Certification of the Chief Financial Officer (principal financial officer) of the Fund’s managing member pursuant to Rule 13A-14(a) and Rule 15D-14(a), of the Securities Exchange Act, as amended. 32.1 Certification of the Managing Partner of the Fund’s managing member pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2 Certification of the Senior Vice President of the Fund’s managing member pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.3 Certification of the Chief Financial Officer of the Fund’s managing member pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Return to Table of Contents -15- Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated:November 12, 2009 Aspen Diversified Fund LLC By: Aspen Partners, Ltd., Managing Member /s/ Adam Langley Adam Langley Senior Vice President /s/ Deborah Terry Deborah Terry Chief Financial Officer Return to Table of Contents -16-
